FILED
                                                                                                                           OLIRT OF APPEAL.;
                                                                                                                              OJ` IS10,11II
                                                                                                                    2014 FEB 20         Alk- 9: 31
                                                                                                                                           1
    IN THE COURT OF APPEALS OF THE STATE OF W.                                                                      XGT
                                                                                                                              T (!
                                                                                                                                 Nq   S,      GT0N
                                                         DIVISION II                                                 F1
                                                                                                                                 DEMT
STATE OF WASHINGTON,                                                                     No. 44795 -9 -II


                                              Respondent,


          V.



CHARLES KEELE,                                                                      UNPUBLISHED OPINION


                                              Appellant.


          Charles Keele appeals the trial court' s failure to enter written findings of fact and

                            law                                      trial   for                                  intent    to   deliver
conclusions           of           following       a   non   jury                   possession         with




methamphetamine              and possession with         intent to deliver heroin. The State concedes there are no


written    findings         of   fact   and    conclusions    of    law   entered   regarding Keele'          s   bench trial.      We


remand Keele' s case to the trial court for entry of written findings of fact and conclusions of law

regarding the nonjury trial.

          CrR 6. 1( d) requires a trial court to enter written findings of fact and conclusions of law

following       a non      jury   trial.      The trial court did enter findings of fact and conclusions of law

regarding Keele' s CrR 3. 6 motion. However, as the State concedes, the trial court failed to enter
findings       of   fact   and conclusions of      law   following    Keele'   s non   jury   trial.
44795 -9 -II




        We accept the State' s concession and remand Keele' s case to the trial court for entry of

written findings of fact and conclusions of law regarding the nonjury trial.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.



                                                            f               A



                                                                P( ioyar, J.


We concur:




         Worswick, C. J.




                                                                        0




                                                 2